Citation Nr: 1308188	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitled to a disability rating higher than 50 percent for service-connected PTSD.  In July 2010 the Chicago RO denied entitlement to a TDIU.  The Veteran did not express disagreement with this determination.  However, the issue was subsequently again raised at the Veteran's April 2011 Board hearing.  The TDIU claim is intertwined with the claim for an increased rating for PTSD.  Consequently, it is in appellate status as part and parcel of the Veteran's claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

A supplemental medical opinion must be obtained as the VA medical opinion obtained in January 2010 is not sufficient to allow the Board to make a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Under 38 U.S.C.A. § 5103A, the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012).

Here, the January 2010 VA examiner noted the Veteran's history of an aneurysm, but did not determine what symptoms are attributable to any residuals of the aneurysm as opposed to his PTSD.  A December 1999 VA neuropsychological evaluation diagnosed the Veteran with a cognitive disorder, not otherwise specified (NOS), as a result of his aneurysm on the basis of relevant psychological testing and review of his medical records, including a computed tomography (CT) scan.  The VA neuropsychologist found that the Veteran had minimal residual impairment in cognitive functioning secondary to his fronto-temporal brain aneurysm with surgical repair, including mild lateralization of impairment to the right hemisphere for tasks on visiospatial processing and visual memory, mild cognitive slowing, and mild changes in recall of visual information.  The report also notes that the Veteran's anxiety may cause him to perceive greater memory impairment due to symptoms of inattention when he is under stress.  In December 2009, the Veteran's VA psychiatrist diagnosed him with an Axis II personality disorder with avoidant features. 

Furthermore, the 2010 VA examination report contains an error.  The Veteran has consistently reported termination from employment in 2007, but the examination report notes that he was forced to resign in 2001.  

Therefore, on remand, a supplemental opinion should be obtained from the January 2010 VA examiner provided in consideration of the Veteran's correct employment history and his relevant medical history.  Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124; 38 C.F.R. § 4.2.  

All additional relevant and adequately identified records should be obtained on remand where authorized.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c).  This includes (1) any recent VA mental health treatment records dated since December 2009, (2) VA mental health treatment records from the VA Medical Center in Hines, Illinois, dated from September 2006 to July 2007, that are currently absent from the record; (3) VA mental health treatment records from the VA Medical Center in Danville, Illinois, dated from 1996, which were identified by the Veteran in December 2005 but not requested; and (4) his private treatment records of his surgery from Northwestern Hospital, dated in 1996, identified in his VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA mental health treatment records, including (a) all VA mental health treatment records dated since December 2009, (b) VA mental health treatment records from the VA Medical Center in Hines, Illinois, dated from September 2006 to July 2007, and (c) VA mental health treatment records from the VA Medical Center in Danville, Illinois, dated from 1996, and associate all records obtained with the claims file or the Veteran's electronic claims folder.  

2.  Contact the Veteran to obtain the necessary authorization to obtain his surgical records from Northwestern Hospital dated in 1996.  If authorized, submit all appropriate requests for these records, and associate all records obtained claims file or electronic claims folder.  

3.  Request an addendum to the January 2010 VA examination report from the same examiner who conducted the January 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner is asked to provide the following opinions:

(a) Contrary to the employment history noted in the January 2010 VA examination report, the Veteran was terminated in 2007, not 2001.  Evidence in the record indicates that this termination resulted from a positive drug test.  In consideration of this information, please state whether this information changes any of the examiner's January 2010 findings, specifically with regard to the degree of the Veteran's occupational impairment and whether he is currently unemployable as a result of his symptoms of PTSD.

(b) Review the evidence of record on the Veteran's 1996 aneurysm, including the December 1999 VA neuropsychological evaluation showing a diagnosis of a cognitive disorder, not otherwise specified (NOS).  Which of the Veteran's psychiatric symptoms, if any, are attributable to his cognitive disorder, resulting from the 1996 aneurysm; an Axis II personality disorder with avoidant features; and/or PTSD?  In providing this opinion, consider the neuropsychologist's opinion that the Veteran's perceptions of his memory impairment may be influenced by stress-related symptoms of inattention.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


